NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
3D SYSTEMS, INC.,
P£oin,tiff-Appellee,
V.
ENVISIONTEC, INC., ENVISIONTEC GMBH, AND
SIBCO, INC., '
Defendants-Appellcm,ts.
2o12_1099 °
Appea1 from the United States District Court for the
Eastern District of Michigan in case no. 05-CV-74891,
Senior Judge Avern Cohn.
ON MOTION
ORDER
Upon consideration of Envisiontec, Inc., Envisiontec
GmbH, and Sibco, Inc.’s ("Envisiontec") motion for (1) an
extension of time for Envisiontec to file its response to 3D
Systems, Inc.’s motion to dismiss and (2) an extension of
time for 3D System to file its rep1y,
IT IS ORDERED THAT2

3D SYsTEMs v. ENVls1oN'rEc 2
The motion is g1‘anted. Envisi0ntec’s response will be
d
ue no later than January 10 2012 and 3D S st ’
, , y em s
reply will be due no later than January 27, 2012.
FOR THE COURT
DEC 2 1 2011 lsi Jan Horbaly
Date J an H0rbaly
Clerk ~
ccc Sidney David, Esq. l
Adrian M. Pruetz, Es . F"'E
u.s.c or op von
q mac HFEn' ERAlFc»§Achlr
324 n DEC 2 ?2(]11
` mm HORBALv
clean